DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-5 and 7-20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.
	Regarding claims 1-5 and 7-20.  Reference Patent Board Decision, paper dated 6/20/2022 for the reasons for allowance.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2021/0176682) Guo et al teaches UE receives conditional handover command and stores the command (0020-0021).
	---(2021/0105690) Wu et al teaches “keep conditional handover configuration” command (0104).  
	---(2021/0112475) Kim et al teaches CHO command sent to UE and UE keeps the CHO command after HO complete (0203).
	---(2019/0363843) Gordaychik teaches gNB uses capability information regarding the UE to broadcast conditional handover information to the UE (0236).
	---(2020/0351731) Kim et al teaches UE transmits capability information including an indicator indicating whether the UE itself supports a second handover (condition-based handover, conditional handover (CHO)) to the base station (0058).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646